Citation Nr: 1630703	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-18 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right ear disorder, including otitis media, otitis externa, tinnitus, and a perforated tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to December 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were reopened and remanded by the Board in a July 2013 decision, and again remanded in October 2015.  

The Veteran was scheduled for a hearing before the Board in May 2011, but the Veteran did not appear.  Because he did not appear and has not presented good cause for his absence, his request is considered withdrawn.  38 C.F.R. § 20.704(e).  

The issue of entitlement to  service connection for a right ear disorder, including otitis media, otitis externa, tinnitus, and a perforated tympanic membrane is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's preexisting right ear hearing loss was aggravated by service.   


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A March 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified private treatment records or VA treatment records relevant to his claims.  The only treatment referenced in his May 2008 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, is the treatment reflected in his service treatment records (STRs).  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not asserted treatment at any VA medical center or identified any private treatment provider, VA cannot take any action to obtain the Veteran's medical records, and VA has substantially complied with the instruction in the October 2015 remand to obtain treatment records.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA examinations were scheduled in August 2013 and December 2015.  The Veteran did not report to either of these examinations, nor did he provide any explanation for his absence.  Where the Veteran does not report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Nonetheless, a medical opinion was obtained in December 2015, in which an etiological opinion was obtained as to the Veteran's right ear hearing loss.  There is no indication in the record that this opinion is inadequate for the purposes of determining entitlement to service connection for hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The December 1981 entrance examination hearing test revealed pure tone thresholds in the right ear of 15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, 40 decibels at 6000 Hertz, and 60 decibels at 8000 Hertz.  According to 38 C.F.R. § 3.385, hearing loss disability for VA purposes exists when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory threshold for at least three of the frequencies 500,1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  The Veteran's right ear hearing upon entrance thus meets the level of hearing loss disability for VA purposes, meaning that the Veteran's right ear hearing loss preexisted service.  Therefore, the Board must consider whether his right ear hearing loss was aggravated in service.

The Veteran contends that he received injury to his right ear while practicing a live fire maneuver using machine guns, and that later that evening blood droplets came from the right ear.  The Veteran's service treatment records (STRs) corroborate his statements.  There are several references to the Veteran's right ear.  In February 1983, he sought treatment for a right ear infection, reporting that his right ear had been bleeding for two days.  In March 1983, the Veteran reported severe right ear hearing loss.  The treatment provider noted the Veteran had been treated for suppurative otitis media, now resolved.  The provisional diagnosis was rule out perforation.  Later that month he had green discharge from his right ear.  In April 1983, a hearing test showed worsening right ear pure tone thresholds of approximately 40 decibels at 250 Hertz, 30 decibels at 500 Hertz, 40 decibels at 1000 and 2000 Hertz, 55 decibels at 4000 Hertz, and 50 decibels at 8000 Hertz.  That month the Veteran also reported recently being in the field firing artillery.  In May 1983, another hearing test was performed, showing right ear pure tone thresholds of 15 decibels at 250 Hertz, 10 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 40 decibels at 2000 Hertz, 50 decibels at 4000 Hertz, and approximately 45 decibels at 8000 Hertz.  A June 1983 treatment note indicated that his eardrums were clear, although his right ear canal was sore.  His November 1983 separation examination included a hearing test showing right ear pure tone thresholds of 25 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, 60 decibels at 4000 Hertz, and 70 decibels at 6000 Hertz.  

The STRs also contain undated treatment notes discussing slight to mild conduction loss in the right ear and left ear hearing within normal limits.  Another undated treatment note indicates decreased hearing in the right ear for as long as the Veteran can remember, and an assessment of mild conductive hearing loss in the right ear.  

The Veteran's DD214 indicates that his military occupational specialty (MOS) was infantryman.  This MOS is consistent with exposure to acoustic trauma.  

A VA examination was conducted in June 2008.  The Veteran reported shooting machine guns on a training mission without ear protection, and stated that later that evening his right ear began bleeding, and the Veteran noticed hearing loss.  The Veteran also reported being exposed to machine guns, tanks, and howitzers at other times.  He also indicated that after service he was exposed to saws for seven years in his work as a tile installer, and that he has hunted in the past.  The examiner noted mild to severe hearing loss in the right ear upon enlistment, and moderate to moderately severe hearing loss in the 1000 to 4000 Hertz range in the right ear upon separation.  A hearing test was performed, showing right ear pure tone thresholds of 25 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, and 40 decibels at 40000 Hertz, for an average of 40 decibels.  His speech discrimination scores per the Maryland CNC test were 98 percent bilaterally.  The examiner concluded that the Veteran's current hearing loss was not caused by military noise exposure because the Veteran had right ear hearing loss in service, which fluctuated in service and was worse at separation than at enlistment.  However, the examiner opined, the Veteran's current hearing loss is similar to or better than it was at enlistment, and his current hearing loss is not typical of noise induced hearing loss in that it is conductive and flat in configuration.  

Another VA medical opinion was obtained in December 2015.  This clinician also noted that the separation hearing exam showed significant in-service threshold shifts in the right ear, but asserted that the June 2008 hearing test revealed better pure tone thresholds in the right ear 25 years after separation.  The clinician asserted that some of the pure tone thresholds in 2008 were even better than the thresholds at enlistment, and opined that the separation hearing data suggested a possible temporary threshold shift or else could be attributed to normal measurement error.  The clinician also stated that the Veteran's hearing loss is a conductive pathology that can fluctuate.  The clinician concluded that the Veteran's right ear hearing loss did not undergo a permanent increase in severity during service, and that the Veteran's hearing loss was present at enlistment and conductive in nature, and had nothing to do with his military service.

The Board does not doubt the Veteran's assertion that he experienced the acoustic trauma of gunfire, or that he experienced bleeding form his right ear during service.  However, the Veteran's preexisting right ear hearing loss cannot be considered aggravated by active service unless there is an increase in disability during such service that is not due to the natural progress of the disease.  38 C.F.R. § 3.306.  As noted above, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service).

The June 2008 examiner described the worsening of the Veteran's hearing in service as a fluctuation, and the December 2015 clinician asserted that the in-service threshold shift was temporary or the result of measurement error.  The medical evidence thus supports a finding that the worsening of the Veteran's pure tone thresholds in service was a temporary flare-up or worsening of symptoms as opposed to a true increase in severity of the underlying condition.  Because both VA clinicians have found that the Veteran's right ear hearing loss disability did not increase in severity, the presumption of aggravation does not attach.  

The Board also notes that the VA examiner and VA clinician found that the Veteran's hearing loss was conductive, as opposed to sensorineural.  As 38 C.F.R. §§  3.307 and 3.309 only apply to organic diseases of the nervous system, meaning sensorineural hearing loss, these presumptions may not be applied in this case.  

The Board reiterates that it does not doubt the Veteran's credibility or honesty.  However, the record reflects that the Veteran is a lay person, meaning that he does not have the medical training to provide an opinion as to whether his experiences in service constituted a temporary flare-up or increase in symptoms as opposed to an increase in the underlying disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent medical evidence of record demonstrates that the Veteran's pre-existing right ear hearing loss was not aggravated by service.  The preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss.  Therefore, there is no reasonable doubt to resolve in favor of the Veteran, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The claim of service connection for other right ear disorder must be remanded.  The December 2015 VA opinion asserted that there is no objective evidence of any current right ear disorder other than hearing loss during or after active duty.  The record reflects that the Veteran reported ringing in his ear during service in April 1983, and reported recurring tinnitus at the June 2008 examination.  Therefore, the record does contain evidence of a right ear disorder other than hearing loss.  Upon remand, a supplemental opinion should be obtained that addresses right ear tinnitus.  
 
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the clinician who prepared the December 2015 opinion, or another appropriate VA clinician.  After reviewing the record, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right ear disorder, to include tinnitus, that is caused by or otherwise related to service.  The clinician is advised that there was no finding of tinnitus in the Veteran's entrance examination, that the Veteran complained of ringing in his right ear as well as right ear pain in April 1983, and that his June 2008 examination indicated recurrent tinnitus.

Any opinion offered must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


